IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION AT COLUMBUS

PHILLIP ELMORE,
Petitioner, Case No. 1:07-cv-776
-Vs- District Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael R. Merz
WARDEN,

Chillicothe Correctional Institution,
Respondent.
OPINION AND ORDER
Petitioner, a prisoner sentenced to death by the State of Ohio, has pending before this
Court a habeas corpus action pursuant to 28 U.S.C. § 2254. This matter is before the Court upon
the following:

> Petitioner’s Motion (Redacted) to Transport and Produce Him for Forensic
Evaluation (ECF No. 169);

> Petitioner's Supplemental Briefing in Support of Motion to Transport (ECF
No. 171);

> Decision and Order Denying Motion to Transport (ECF No. 172);

> Petitioner’s Objections to the United States Magistrate [Judge]’s March 7,
2019 Decision and Order (ECF No. 172) Denying Motion to Transport to the
Ohio State University for Neuroimaging (ECF No. 173);

> Recommittal Order (ECF No. 174);

> Respondent’s Opposition to Petitioner’s Doc. 173 Objections (ECF No. 177);
> Supplemental Opinion on Motion to Transport (ECF No. 192);

P Petitioner’s Objections to the United States Magistrate [Judge]’s May 20,

1
2019 Supplemental Opinion on Motion to Transport (ECF No. 195);

> Respondent’s Opposition to Petitioner’s Doc. 195 Objections (ECF No. 198);
and

> Respondent’s Notice of Supplemental Authority (ECF No. 215).

Petitioner seeks an order directing his custodian, the Warden-Respondent, to transport
Petitioner, at the behest of a mental health expert assisting his defense, for neuroimaging testing.
Petitioner states that the results will support claim ten (D), where he asserts that he was
prejudiced by his defense counsel’s unreasonable failure to request either neuroimaging testing
or an MRI test to present during the mitigation phase of Petitioner’s trial, given that Petitioner
had suffered a severe brain injury at the age of 17 and had other unspecified brain dysfunction,
Petitioner reasons that had his defense counsel presented that mitigation evidence, there is a
reasonable probability that at least one juror would have struck a balance in favor of a life
sentence rather than the death penalty. Petitioner emphasizes that he was not at fault for the
failure to present this evidence to the state courts earlier, insofar as the state courts denied his
requests for funding for such testing during Petitioner’s postconviction proceedings.

In a Decision and Order dated March 7, 2019, the Magistrate Judge denied Petitioner’s
motion. (ECF No. 172.) The Magistrate Judge explained that although the Court possessed
jurisdiction to order the Warden-Respondent to transport Petitioner for testing, Petitioner did not
sufficiently demonstrate a need for obtaining the test results he anticipates, in view of the
apparent procedural default of the ineffective assistance claim that those test results would
allegedly support. Specifically, the Magistrate Judge noted that the ineffective assistance claim
was barred by Ohio’s doctrine of res judicata, due to Petitioner’s raising it in postconviction

instead of on direct appeal, and that Petitioner’s claimed excuse for that default—the state trial
court’s denial of Petitioner’s request for funding for a PET scan—was never appealed and was
therefore also waived.

Petitioner objected, characterizing as clearly erroneous the Magistrate Judge’s
conclusions that the ineffective assistance claim at issue was likely procedurally defaulted and
that the state courts’ denial of funding would be insufficient to overcome that default. (ECF No.
173.) In opposing Petitioner’s objections, Respondent took issue with the Magistrate Judge’s
conclusion that this Court possesses jurisdiction via the All Writs Act to order the transport.
(ECF No. 177, at PageID 13518-20.) Respondent additionally argued that “[bJeyond the
jurisdictional preclusion in granting the relief Elmore seeks, a sister Court has recently followed
the guidelines enunciated by this Court that sets the adjudication under [$] 2254(d) as a place of
division between the review of the existing state court record and the consideration of evidence
not found in the existing state court record. (Jd. at PageID 13520 (citing Dunlap v. Paskett, Case
No, 1:99-cv-559, 2019 U.S. Dist. LEXIS 46105 (S.D. Ohio Mar. 20, 2019) (Watson, D.J )).)

Respondent argued that, “[t]he primary reason why Elmore’s Doc. 173 objections are
invalid is that, in the posture of this case where the Court has not convened an evidentiary
hearing pursuant to 28 U.S.C. § 2254(e)(2), the federal district court lacks jurisdiction in a [§]
2254 proceeding to issue a writ ad testificandum to compel Elmore’s custodian to take Elmore to
the place where Elmore would seek to have physical evidence in the form of scans of his brain
produced and then have the results utilized by him in a collateral attack on his state court
conviction and death sentence.” (ECF No. 177, at PageID 13518.)

Upon recommittal (ECF No. 174), the Magistrate Judge again denied Petitioner’s request
for transport. (ECF No. 192.) As a preliminary matter, the Magistrate Judge first rejected
Respondent’s argument that this Court lacked jurisdiction to issue an order directing the Warden-

3
Respondent to transport Petitioner to a facility for neurological testing. (Jd. at PageID 14113-
15.) The Magistrate Judge then reiterated that Petitioner could not demonstrate a need to be
transported for neurological testing when the claim that the test results would support appeared
to be procedurally defaulted, and because Petitioner failed to appeal at all the trial court’s denial
of his request for funding for a PET scan. In so ruling, the Magistrate Judge considered and
rejected each of Petitioner’s objections, finding respectively that the Martinez/Trevino exception
to procedural default has never been held by the Sixth Circuit to apply to Ohio; that even if that
exception applied, it would not excuse Petitioner’s failure to appeal the trial court’s denial of
funding for a PET scan; and that even if the state courts improperly applied res judicata against
Petitioner’s mitigation-phase ineffective assistance claim, “the misapplication does not excuse
Petitioner’s procedural default in failing to appeal the trial court’s denial of funding for a PET
scan in post-conviction.” (Ud. at PageID 14120.)

Petitioner raises several objections to the Magistrate Judge’s decision denying his motion
to transport, and Respondent opposes the Magistrate Judge’s determination that the Court
possesses jurisdiction to order the Warden to transport Petitioner, which oppositions the Court
construes as objections.

According to Fed. R. Civ. P. 72(a), when a party objects to a magistrate judge’s non-
dispositive order, the district court must “modify or set aside any part of the order that is clearly
erroneous or is contrary to law.” Likewise, 28 U.S.C. § 636(b)(1)(A) provides that “[a] judge of
the court may reconsider any pretrial matter . .. where it has been shown that the magistrate
judge’s order is clearly erroneous or contrary to law.” The “clearly erroneous” standard applies
to factual findings and the “contrary to law” standard applies to legal conclusions. Gandee v.
Glaser, 785 F. Supp. 684, 686 (S.D. Ohio 1992). A finding is “clearly erroneous” when the

4
reviewing court is left with the definite and firm conviction that a mistake has been made.
Heights Cmty. Cong. v. Hilltop Realty, Inc., 774 F.2d 135, 140 (6th Cir. 1985). A decision is
“contrary to law” when the magistrate judge has “misinterpreted or misapplied applicable law.”
Hood v. Midwest Sav. Bank, Case No. 2:97-cv-218, 2001 WL 327723, at *2 (S.D, Ohio Mar. 22,
2001) (citations omitted).

The Court turns first to the issue of jurisdiction. The Court agrees with the Magistrate
Judge that the Court has jurisdiction and overrules Respondent’s objections to that determination
(ECF No. 177 at PageID 13518-20; ECF No. 198, at PageID 14196-02),

“In determining the scope of a district court’s jurisdiction,” the Court of Appeals for
Sixth Circuit has explained, “our starting point is that the lower federal courts are courts of
limited jurisdiction and possess only those powers granted to them by Congress.” Baze v.
Parker, 632 F.3d 338, 341 (6th Cir. 2011) (citing Finley v. United States, 490 U.S. 545, 550
(1989) (quoting Aldinger v. Howard, 427 U.S. 1, 15 (1976)). The Sixth Circuit went on to
explain that federal courts are to infer jurisdiction narrowly, especially “where an expansion of
jurisdiction would implicate federalism concerns.” Baze, 632 F.3d at 341 (citing United States v.
Bass, 404 U.S. 336, 349 (1971)). The Sixth Circuit continued, “[flederalism concerns are
particularly strong in criminal matters, and, absent a clear directive from Congress or the
Constitution, a federal court should be loath to assume jurisdiction to interfere with state criminal
proceedings, including postconviction proceedings.” Baze, 632 F.3d at 341 (citations omitted).

The Ail Writs Act provides in relevant part, “The Supreme Court and all courts
established by Act of Congress may issue all writs necessary or appropriate in aid of their
respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a).
Petitioner argues in claim ten (D) that his trial attorneys were ineffective in connection with the

5
mitigation phase of his trial for failing to order neurological testing. Petitioner notes that trial
counsel were aware of the fact that Petitioner had suffered a severe brain injury at the age of
seventeen and had other unspecified brain dysfunction. Petitioner asserts that he requires the
results of neurological testing to prove that he was prejudiced by counsel’s deficient
performance. To obtain those results, however, he needs an order from this Court directing the
Warden to transport him for that testing. The Court is satisfied that issuing such an order would
be necessary in aid of the Court’s congressionally granted habeas corpus jurisdiction to
determine the legality of Petitioner’s incarceration by assessing the merits of his constitutional
claims. That is essentially what the Magistrate Judge found, and the undersigned is in
agreement.

In his initial Decision and Order, the Magistrate Judge found that “the Court. . . has
jurisdiction to issue the order under the All Writs Act.” (ECF No. 172, at PageID 13 160.) After
citing examples of the Court’s jurisdiction to order the production of documents and to compel
testimony, the Magistrate Judge continued:

[T]he current request is analogous. It is not Elmore’s testimonial evidence that is

sought, but rather physical evidence in the form of scans of his brain, scans which

cannot be obtained without bringing him to the place where the testing is to be

conducted. Use of the writ ad testificandum as requested would be ancillary to

the Court’s undoubted jurisdiction to adjudicate the underlying Petition. * * *

(id.) The Magistrate Judge rejected Respondent’s objection that in the absence of convening an
evidentiary hearing pursuant to 28 U.S.C. § 2254(e)(2), a district court lacks the jurisdiction to
issue a writ ad testificandum to compel a petitioner’s custodian to transport the petitioner for
desired testing (ECF No. 177, at PageID 13518-20). In his Supplemental Opinion, the
Magistrate Judge explained that if Petitioner’s representations that trial counsel were ineffective

for failing to request a PET scan and present that evidence in mitigation; the absence of such

6
evidence from the trial record prevented Petitioner from litigating the claim on direct appeal; the
trial court’s denial during postconviction proceedings of requested funding for a PET scan has
left this proceeding as the first instance that Petitioner could develop and present such evidence;
the state courts’ application of the res judicata bar during postconviction proceedings was in
error; and the state courts’ denial of funding for a PET scan is not procedurally defaulted either —
“then the evidence sought could be ancillary to his claim in habeas of ineffective assistance of
counsel.” (ECF No. 192, at PageID 14115.) The Court understands this reasoning to mean, in
the context of the plain language of the All Writs Act, that ordering the Warden to transport
Petitioner for neurological testing would be in aid of the Court’s jurisdiction to assess the merits
of Petitioner’s constitutional claims en route to determining the legality of Petitioner’s continued
incarceration, The Court agrees with and adopts this reasoning.

The Court is aware of several decisions, including one by the Sixth Circuit, reaching a
different result on this issue. But the Court is of the view that those decisions are
distinguishable. In Baze v. Parker, the Sixth Circuit held that neither the federal funding statute
set forth at 18 U.S.C. § 3599! nor the All Writs Act gave the district court jurisdiction to grant

Baze’s request, in connection with his pursuit of state clemency, for an order requiring

 

' 18 U.S.C. § 3599(a)(2) provides: “In any post conviction proceeding under section
2254 or 2255 of title 28, United States Code, seeking to vacate or set aside a death sentence, any
defendant who is or becomes financially unable to obtain adequate representation or
investigative, expert or other reasonably necessary services shall be entitled to the appointment
of one or more attorneys and the furnishing of such other services in accordance with subsections

(b) through (f).

18 U.S.C. § 3599(£) provides in relevant part: “Upon a finding that investigative, expert,
or other services are reasonably necessary for the representation of the defendant, whether in
connection with issues relating to guilt or the sentence, the court may authorize the defendant’s
attorneys to obtain such services on behalf of the defendant and, if so authorized, shall order the

payment of fees and expenses therefore...”
7
correctional personnel to submit to interviews by Baze’s counsel. 632 F.3d at 342-46. With
respect to § 3599, the Sixth Circuit rejected Baze’s argument that if the statute empowers federal
courts to fund an attorney’s efforts to obtain reasonably necessary investigative services in
connection with state clemency proceedings,” then the statute necessarily empowers federal
courts to manage and enforce the collection of evidence in state clemency proceedings.
According to the Sixth Circuit, “[s]uch a broad oversight power is in tension with the
longstanding principle that ‘we do not sit as super appeals courts over state commutation
proceedings.” Baze, 632 F.3d at 342 (quoting Workman v. Bell, 245 F.3d 849, 852 (6th Cir.
2001) (citing Ohio Adult Parole Auth. V. Woodard, 523 U.S. 272, 276 (1998))).

The Sixth Circuit similarly dismissed Baze’s alternative argument that the All Writs Act
provided jurisdiction for the district court to order the correctional facility to allow Baze to
interview correctional personnel and inmates. Noting that the All Writs Act provides federal
courts only with the authority to issue writs in aid of their respective jurisdictions, and not with
an independent source of jurisdiction, the Sixth Circuit concluded, as it did with respect to the §
3599 argument, that “jurisdiction to appoint and fund counsel for a state clemency proceeding is
not, as Baze would have it, bundled with jurisdiction to oversee the state clemency proceeding
itself.” Baze, 632 F.3d at 346.

Baze sought an order to compel certain actions in connection with a pursuit of state
clemency. id. at 339-40, 341, 342. Petitioner herein seeks an order for transport in connection

with a pursuit of habeas corpus relief. That distinction is pivotal to the determination of whether

 

? In Harbison v. Bell, 556 U.S. 180 (2009), the Supreme Court held that federal courts
have the authority pursuant to § 3599(f) to expand the representation by attorney already
appointed via that statute to represent a death-sentenced individual in habeas corpus to continue

8
the All Writs Act empowers this Court to order the relief Petitioner seeks.

The Court is aware of a pair of unreported decisions out of the Northern District of Ohio
reaching a different result on precisely the same issue. Those decisions are similarly
distinguishable, In Trimble v. Bobby, Case No. 5:10-cv-149, 2011 WL 900997 (N.D. Ohio Mar.
14, 2011), the district court held, in the context of an ongoing habeas corpus proceeding, that
Baze v. Parker compelled a finding that neither § 3599 nor the All Writs Act empowered the
district court to order Trimble’s transport for neurological testing in support of his claim of
mitigation-phase ineffective assistance of counsel. On a motion for reconsideration, the district
court expressly rejected Trimble’s argument that Baze was distinguishable because it was
decided in the context of a state clemency proceeding as opposed to an ongoing habeas corpus
proceeding. Trimble v. Bobby, Case No. 5:10-cv-149, 2011 WL 1527323, at *1-2 (N.D. Ohio
April 19, 2011). Specifically, the district court noted that because consideration of the new
evidence (results of neurological testing) would be precluded by Cullen v, Pinholster, 563 U.S.
170 (2011), ordering Trimble’s transport for the purpose of gathering evidence that could not be
considered would not be in aid of the Court’s § 2254 jurisdiction? Jd. at *2-3. This Court
disagrees for two reasons,

First, this Court is of the view that district court’s reasoning above conflates two distinct
issues: one, whether ordering transport to collect new evidence would on its face be in aid of the
federal court’s duty to determine the constitutionality of the movant’s incarceration; and two,

whether the federal court ultimately can consider that new evidence. Magistrate Judge Merz

 

that representation in state clemency proceedings.
3 In Pinholster, the Supreme Court held “that review under § 2254(d)(1) is limited to the
record that was before the state court that adjudicated the claim on the merits.” Pinholster, 563

U.S. at 181.
9
recognized that distinction as well, holding that the reason for which Petitioner sought
transport—to obtain neurological test results—would be in aid of the Court’s jurisdiction to
adjudicate Petitioner’s ineffective assistance claim but then ultimately holding that transport was
nonetheless not warranted because it appeared that procedural default would preclude the Court
from considering the merits of the claim and thus any new evidence supporting it. That is, in
Magistrate Judge Merz’s analysis, the secondary issue of whether the Court could ultimately
consider results of the neurological testing did not inform the threshold issue of whether ordering
transport to obtain those results would on its face be in aid of the Court’s habeas jurisdiction.

Second, although the district court in Trimble was confident that its consideration of any
new evidence supporting Trimble’s mitigation-phase ineffective assistance claim would be
precluded by Pinholster, this Court does not find itself in as firm a position at this stage of the
proceedings to confidently make any determination that it would be precluded from considering
the new evidence that Petitioner Elmore seeks—in this case, by procedural default--even if the
Magistrate Judge did. That being so, for the reasons discussed more fully above, this Court is of
the view that the All Writs Act empowers the Court to issue an order for transport because the
evidence-collection that that order will facilitate would aid this Court in its existing habeas
corpus jurisdiction to assess the constitutionality of Petitioner’s incarceration.

None of the cases cited by Respondent outlining the various restrictions on federal habeas
corpus review, (ECF No. 177, at PageID 13518-19; ECF No. 198 at PageID 141-14202), speaks
to the issue of whether the All Writs Act, in this instance, provides this Court with jurisdiction to
issue an order for transport. On September 12, 2019, Respondent filed a Notice of Supplemental
Authority setting forth just a block-quoted excerpt from Lamb v. Wilson, Case No. 2:14-cv-218,
2015 U.S. Dist. LEXIS 83102 (W.D. Mich. Jun. 26, 2015). There, an inmate pursuing a § 1983

10
action against various state-actor defendants for their alleged failure to provide adequate medical
care for his back injury sought an order compelling the prison to transport him for a medical
examination and to pay for that examination. The district court held, among other things, that
the All Writs Act did not authorize a district court to order the state-actor defendants to transport
the inmate for a medical examination or to pay for that examination.

The Court is of the view that Lamb is also distinguishable. Lamb is a § 1983 case, as
opposed to a habeas corpus case. Respondent does not explain why a § 1983 case would be
analogous to a habeas corpus case vis-a-vis the issue before the Court. To that point, Respondent
does not cite to any § 1983 case where jurisdiction pursuant to the All Writs Act to order
transport an inmate was ordered or upheld. And this Court is aware of an unpublished decision
out of this district and division, citing a published decision from the Court of Appeals for the
Seventh Circuit, finding that the Court had no jurisdiction to order transport of an inmate in a §
1983 case. Wilson v. Hill, Case No. 2:08-cv-552, 2011 U.S, Dist. LEXIS 45717, at *5 (S.D.
Ohio East. Div. Apr. 27, 2011). In short, the fact that a federal court may not have jurisdiction to
order transport in a § 1983 is inapposite to the question of whether a federal court has such
jurisdiction in a habeas corpus case. The Court accordingly overrules Respondent’s objections
(ECF No. 177 at PageID 13518-20; ECF No. 198, at PageID 14196-202) and concludes that this
Court has jurisdiction to order the Warden to transport Petitioner for neurological testing.

In addition to the Objections (ECF No. 173) that he raised as to the Magistrate Judge’s
original Decision denying the motion to transport based on a finding of procedural default (ECF
No. 172), Petitioner raises several objections to the Magistrate Judge’s Supplemental Opinion.
(ECF No. 195.) Petitioner states his first objection as follows: “First, Magistrate Judge Merz
erred by failing to apply de novo review to Mr. Elmore’s underlying claim because the state

11
court’s application of res judicata was improper. See, Supp. Op., ECF No. 192, PageID 14117.”
(ECF No. 195, at PageID 14175.) Petitioner states his second objection as follows: “Second,
Magistrate Judge Merz improperly concludes that ‘the state trial court’s denial in post-conviction
of funds necessary to conduct a PET scan’ is ‘procedurally defaulted’ and thus prevents the
development of such evidence here. See id. at PageID 14119-20.” (ECF No. 195, at PageID
14175-76.) Petitioner states his final objection as follows: “Third, Magistrate Judge Merz
errantly asserts that the equitable principles of Martinez v. Ryan, 566 U.S. 1 (2012) and Trevino
v. Thaler, 569 U.S, 413 (2013) have no application here.” (ECF No. 195, at PageID 14176.)

As a preliminary matter, the Court agrees with the Magistrate Judge’s determination that
the evidence for which Petitioner seeks transport would be relevant to his claim that his trial
attorneys were ineffective for failing to obtain and present PET scan results during the mitigation
phase of Petitioner’s trial. (ECF No. 172, at PageID 13163-64.)

The gravamen of the Magistrate Judge’s decision against granting Petitioner’s motion to
transport is that the claim for which Petitioner seeks the evidence is barred by procedural default.
Specifically, the Magistrate Judge determined in the first instance that the procedural default
enforced by the state appellate court in postconviction—Petitioner’s raising his claim in
postconviction instead of on direct appeal in violation of Ohio’s res judicata rule—is a default
that the Sixth Circuit has consistently upheld as an adequate and independent basis upon which
to deny a habeas claim. (ECF No. 172, at PageID 13166; ECF No. 192, at PageID 14117.) The
Magistrate Judge further determined that even if the state appellate court’s application of that
procedural default was improper, based on Petitioner’s argument that he could not have fully and
properly litigated that claim on direct appeal without the PET scan results, the fact remains that
when Petitioner did raise the claim in postconviction, because the claim relied on evidence (the

12
PET scan results) outside of the record, Petitioner failed to supply that evidence. And the
argument that he offers to excuse that failure—namely, the state trial court’s denial of his request
for funds for the PET scan—is an argument that Petitioner never appealed to the state appellate
court, thereby waiving it and leaving the claim defaulted as improperly raised in postconviction
instead of on direct appeal. (ECF No. 172, at PageID 13166; ECF No. 192, at PageID 14118 and
14120.)

The Court is generally in agreement with the Magistrate Judge’s conclusions, and
certainly finds in them no clear errors of law or fact. But because, as the Magistrate Judge
recognized, “(t]he procedural default defense is not before the Court for adjudication at this point
in time” (ECF No. 172, at PageID 13166), the Court will deny Petitioner’s motion to transport
without prejudice to reconsideration, should the Court determine, when the procedural default
defense is decisional, that Petitioner’s claim is not barred by procedural default.

Petitioner’s objections are thus OVERRULED, with one exception. Petitioner objects to
the Magistrate Judge’s determination that the Sixth Circuit has yet to recognize the applicability
in Ohio of the Martinez/Trevino “cause” exception to a trial-court level postconviction default of
certain claims of ineffective assistance of trial counsel. (ECF No. 173, at PageID 13180-81; ECF
No. 195, at PageID 14176, 14180-81.) The Court takes judicial notice that a three-judge panel of
the Sixth Circuit recently concluded that the Martinez/Trevino “cause” argument does apply in
Ohio in certain circumstances. White v. Warden, Ross Corr. Inst., 940 F.3d 270, 276-78 (6th Cir.
2019). Noting that the Magistrate Judge did not have the benefit of the White decision when he
issued his Decision and Supplemental Order, and without expressing any opinion as to whether
Petitioner can actually avail himself of the Martinez/Trevino “cause” argument to excuse any
potential default of the claim at issue herein, the Court SUSTAINS Petitioner’s Martinez/Trevino

13
objection.

With the exception noted immediately above, the Court OVERRULES Petitioner’s
Objections (ECF Nos. 173 at 195) and OVERRULES Respondent’s Oppositions, construed as
objections, (ECF Nos. 177 and 198}. The Court accordingly ADOPTS the Magistrate Judge’s
Decision and Order (ECF No. 172) and Supplemental Opinion (ECF No. 192) and DENIES
Petitioner’s Motion to Transport (ECF No. 169). The Court adds that its denial is without
prejudice subject to reconsideration should the Court determine that the claim at issue is not
barred by procedural default.

IT IS SO ORDERED.

DV I~ 5 ~2 O1F

EDMUND A. SARGUS, JR.
UNITED STATES DISRICT JUDGE

i4
